Citation Nr: 1120665	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Board remanded the matter for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no evidence of fear of hostile military or terrorist activity or of a personal assault or credible evidence of an in-service stressor to support a diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).

2.  A psychiatric disorder other than posttraumatic stress disorder was not affirmatively shown to have had onset during service, and a psychiatric disorder other than posttraumatic stress disorder, first shown after service, is unrelated to an injury, disease, or event in service. 





CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.303, 3.304 (2010).

2.  A psychiatric disorder other than posttraumatic stress disorder was not incurred  in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre- and post-adjudication VCAA notice by letters, in February 2006, in March 2006, and in October 2007.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was provided a PTSD questionnaire asking for information or evidence about any in-service stressor.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

To the extent that the VCAA notice came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

The RO has obtained the service personnel and treatment records, VA records, private medical records, and records of the Social Security Administration. The Veteran was afforded a VA examination and VA obtained a VA medical opinion.  As the VA examination and medical opinion were based on consideration of the Veteran's prior medical history and describe the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one, the VA examination and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service personnel records show that the Veteran served in the United States Navy aboard the USS AJAX (AR-6), a repair ship, from September 1964 to December 1965.   


The Veteran's duties included standing engineering watches and cleaning engineering spaces and equipment, making minor repairs, recording readings on gages, and general drills. His enlistment was for 24 months and he was discharged at the end of his enlistment. 

The service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, including posttraumatic stress disorder.

After service, private medical care records show that in March 2000 the diagnosis was major depressive disorder, dating to May 1998.  VA records from 2001 and 2002 document a diagnosis of major depressive disorder with a history dating to 1997.

In May and in September 2004, VA records show a diagnosis of posttraumatic stress disorder stemming from the Veteran's traumatic experiences in the Navy, namely, serving offshore of Vietnam.  In July 2005, dysthymia was diagnosed. 

In a statement in February 2006, the Veteran described as stressful events: a fall on a ladder on an escape hatch; running on reduced power to repair equipment, which resulted in reduced air supply and a suffocating sensation; operating in Typhoon Cathy, in 1965 seeing a man fall to his death on the ship; a fight with orientals while on liberty in a Japanese port; and discrimination because of his ethnic heritage. 

In April 2006, the Veteran's spouse that she had noticed changes in the Veteran's behavior shortly after his separation from service, such as fitful sleep, drinking, and antisocial behavior.  She stated that she and the Veteran had been married since 1967.






On VA examination in October 2006, the Veteran reported that he had served in combat in Vietnam, and that he had not experienced significant trauma since service.  He stated that he had witnessed a young soldier's fatal fall.  He also described going through a typhoon and the chaos that ensued aboard ship, as well as his involvement in a riot in Japan, and racial tension among shipmates.  According to the examiner, the Veteran's symptoms were consistent with anxiety disorder and depressive disorder secondary to combat experiences in Vietnam.  

The VA examiner stated that the Veteran's descriptions of stressors, history, and behaviors were more consistent with an anxiety disorder than posttraumatic stress disorder.  

In October 2007, the Veteran stated that he never claimed to have been in combat.

In October 2010, a representative of the National Archives and Records Administration reported that in August 1964 the USS AJAX was in port in Sasebo, Japan, in typhoon condition.  The representative reported that there was no reference to a fatal accident aboard ship or of an incident with Japanese ashore. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§  1110 and 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.304.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 






Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).








Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception In-service)

On the basis of the service records alone, a psychiatric disorder, including posttraumatic stress disorder, was not affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As there is no notation of a psychiatric disorder during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder) 

Although the Veteran is competent to describe symptoms of a psychiatric disorder, neither posttraumatic stress disorder nor a psychiatric disorder other than posttraumatic stress disorder is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a psychiatric disorder, however diagnosed, is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for posttraumatic stress disorder, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 
Also as the presence or diagnosis of a psychiatric disorder other than posttraumatic stress disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a psychiatric disorder other than posttraumatic stress disorder is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

In other words, neither posttraumatic stress disorder nor a psychiatric disorder other than posttraumatic stress disorder is a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses, or to offer an opinion that either posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder is related to events in service. 

Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that he has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder elated to service based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Although the Veteran as a lay person is not competent declare that he has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder, the Veteran is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.

The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that in 2004 posttraumatic stress disorder was first documented by VA, which was associated with the Veteran's naval service.  




However before the Board can consider and weigh the favorable evidence against a contrary opinion, that is, the report of VA examination in October 2006, the Board must determine whether there is credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).   

As posttraumatic stress disorder was not diagnosed in service, as the in-service stressors, witnessing a fatal fall aboard ship, riot by Japanese, and operating in a typhoon, are not related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience or to a personal assault, the Veteran's lay statements alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

A search of the ship's log shows that that there was no record of a fatal fall or a Japanese riot, and the Veteran's statements alone are insufficient proof of the noncombat stressors.  As for the ship operating in a typhoon, the ship was in port in Sasebo, Japan, and while the ship was in typhoon condition, there was no entry of injuries related to riding the storm out.  As the ship's log contradicts the Veteran's account on this point, the Board finds that there is no credible evidence of the alleged in-service stressor to support the diagnosis of posttraumatic stress disorder. 

As for diagnoses other than posttraumatic stress disorder, namely, major depressive disorder or dysthymia or depression or anxiety, diagnoses other than posttraumatic stress disorder were first documented in 2000 with a history dating to 1997. 

On VA examination in October 2006, the VA examiner expressed the opinion that the Veteran's symptoms were consistent with anxiety disorder and depressive disorder secondary to combat experiences in Vietnam.  



The Board is not bound to accept a medical opinion that is based on history related by the Veteran, where that history is based upon inaccurate facts.   Swann v. Brown, 5 Vet. App. 229 (1993).  While the Board cannot reject the medical opinion solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.   Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  

The Board finds the Veteran's account of the in-service events, namely, a fatal fall, a Japanese riot, and results of typhoon not credible, because of inconsistent statements at least as to the "riot" in Japan.  Initially, the Veteran described that the event occurred while on liberty with other sailors and they got involved in a fight over a "pass."  This is different than the event later described by Veteran as riot management without ammunition, which was considered by the VA examiner in 2006, who expressed the opinion that the anxiety disorder and depressive disorder were due to service.

Because of inconsistent statements and self interest on one alleged event in service, the Veteran's history lacks credibility in describing the events in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).   

As the Board rejects the Veteran's account of the alleged in-service events as not credible, the Board also rejects the medical opinion as not credible, which relied on the Veteran's history.  For these reasons, the Board finds the favorable medical opinion does not tend to prove a material issue of fact, that is, a diagnosis of a psychiatric disorder other than posttraumatic stress disorder.  

The Board therefore concludes that the favorable medical evidence has no probative value, that is, the medical evidence is not given any evidentiary value in considering the claim based on an initial diagnosis after service under 38 C.F.R. § 3.303(d). 

For the above reasons, there is no favorable competent and credible lay or medical evidence, and as the preponderance of the competent evidence is against the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for a psychiatric disorder other than posttraumatic stress disorder is denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


